Citation Nr: 0704159	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial (compensable) rating for hepatitis 
B.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1981 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted the veteran's claim of 
entitlement to service connection for hepatitis B, evaluating 
it as zero percent effective April 25, 2003 (the date that VA 
received the claim for service connection).  The veteran and 
her service representative were notified of this decision in 
February 2004.  She disagreed with the initial rating 
assigned to her service-connected hepatitis B later in 
February 2004.  She subsequently perfected a timely appeal in 
March 2005 and requested a Travel Board hearing, which was 
held at the RO before the undersigned Veterans Law Judge in 
June 2006.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).

In an October 2005 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for a 
status-post exploratory laparotomy scar, evaluating it as 
zero percent effective February 12, 2004 (the date that VA 
received this claim).  The RO denied the veteran's claims for 
service connection for status-post hysterectomy and bilateral 
salpingo-oophorectomy; microscopic hematuria; status-post 
cystoscopy and urethral polypectomy; and for a stomach 
condition.  The RO also denied entitlement to a separate 10 
percent evaluation based upon multiple non-compensable 
service-connected disabilities.  See 38 C.F.R. § 3.324.  A 
notice of disagreement was not initiated with respect to this 
decision.  Accordingly, these issues are not in appellate 
status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at her June 2006 Travel Board hearing, 
in essence, that her service-connected hepatitis B had 
worsened recently and was both symptomatic and productive of 
functional impairment.  A review of the claims file shows 
that the veteran's most recent VA liver examination occurred 
in January 2004.  Given the length of time since the 
veteran's most recent VA liver examination and the veteran's 
Travel Board hearing testimony that her service-connected 
hepatitis B has worsened since that examination, on remand, 
the RO should schedule the veteran for an examination to 
determine the current severity of the service-connected 
hepatitis B.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(4) (2006); Caffrey v. Brown, 6 
Vet. App. 377, 383-4 (1994).

It is not clear from a review of the claims file whether 
there are outstanding medical records that may be relevant to 
this appeal but have not been obtained by VA.  The veteran 
testified at her June 2006 Travel Board hearing that she 
continued to receive medical treatment for her service-
connected hepatitis B and that she had an appointment with 
her personal physician approximately 1 week after the hearing 
to determine whether her service-connected hepatitis B was 
active.  The veteran also provided additional private 
treatment records after the Travel Board hearing and waived 
RO jurisdiction over this evidence; this indicates that there 
may be additional outstanding medical records.  The Board 
observes that the United States Court of Appeals for Veterans 
Claims has held that VA is on constructive notice of all 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, 
the veteran's outstanding treatment records should be 
obtained and all of the evidence received after the statement 
of the case (SOC) was issued in March 2005 must be reviewed 
by the RO upon readjudication of the claim.

Finally, the Board notes that, at the end of the veteran's 
testimony at the June 2006 Travel Board hearing, she provided 
VA with a new home address.  (See p. 17 of the Travel Board 
hearing transcript.)  The veteran's new home address should 
be entered in to VA records once the claims file is returned 
to the RO.

Accordingly, the case is REMANDED for the following action:

1.  After entering in to VA records the 
veteran's new home address provided in her 
June 2006 Travel Board hearing testimony, 
ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated her for hepatitis B since her 
separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the veteran for a liver 
examination to determine the current 
severity of her service-connected 
hepatitis B.  The claims folder, to 
include a copy of this REMAND, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims file 
was reviewed.  Any indicated studies and 
tests should be performed.

3.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the claim of entitlement 
to an initial (compensable) rating for 
hepatitis B.  If the claim remains denied, 
the AMC/RO should issue an appropriate 
supplemental statement of the case (SSOC) 
and provide the veteran an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

